                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


CHARLENE JOHNSON,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-143-BO
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff’s motion for judgement on the
pleadings [DE 17] is GRANTED and defendant's motion for judgement on the pleadings [DE 20]
is DENIED. The Commissioner's decision is REMANDED for further proceedings consistent
with the foregoing .


This Judgment Filed and Entered on September 21, 2021, and Copies To:
George C. Piemonte                                   (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)
Jamie D.C. Dixon                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 21, 2021                           (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00143-BO Document 27 Filed 09/21/21 Page 1 of 1
